                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

WAUSAU UNDERWRITERS
INSURANCE COMPANY,

                  Plaintiff,              CASE NO. 15-12954

vs.                                       HON. GEORGE CARAM STEEH

RELIABLE TRANSPORTATION
SPECIALISTS, INC., AMARILD
USHE and BURT HOLT,

              Defendants.
____________________________/

          ORDER DENYING PLAINTIFF’S OBJECTIONS TO
      MAGISTRATE JUDGE’S SEPTEMBER 6, 2018 OPINION AND
        ORDER DENYING PLAINTIFF’S MOTION TO COMPEL
      PRODUCTION OF JOINT DEFENSE AGREEMENT [DOC. 169]

      This case stems from an underlying lawsuit (the AHolt Litigation@) filed

by Burt Holt against Reliable Transportation Specialists (“Reliable”),

Amarild Ushe, and Containerport Group Inc., related to injuries sustained

by Holt when he was struck by a tractor trailer operated by Ushe. The Holt

Litigation proceeded to trial and Holt obtained a verdict against defendants

Reliable and Ushe in the amount of $8,735,142.35. The present litigation

arises out of Reliable’s and Ushe’s breach of contract / duty of good faith

and fair dealing claim alleging that Wausau acted in bad faith against its
insured by refusing to negotiate a settlement within the policy limits in the

Holt Litigation.

      On July 27, 2018, Wausau filed a motion to compel production of a

joint defense agreement entered between Holt and Reliable. Magistrate

Judge Stafford held a hearing on the motion on September 6, 2018, having

previously ordered that the Common Interest Confidentiality Agreement

(“Agreement”) be produced for in camera review by the court. Magistrate

Judge Stafford denied the motion to compel, finding that the Agreement is

not relevant and therefore not discoverable.

      A.     Standard of Review

      Fed. R. Civ. P. 26(b)(1) allows the discovery of information “that is

relevant to any party’s claim or defense and proportional to the needs of

the case.” Fed. R. Civ. P. 72(a) provides that “[t]he district judge in the

case must consider timely objections and modify or set aside any part of

the [Magistrate’s] order that is clearly erroneous or is contrary to law.” The

clearly erroneous standard applies to a magistrate’s factual findings,

whereas legal conclusions are reviewed under the “contrary to law”

standard. Sedgwick Ins. v. F.A.B.E. Custom Downstream Sys., Inc., 47 F.

Supp. 3d 536, 538 (E.D. Mich. 2014).




                                      -2-
     B.    Analysis

     Judge Stafford described the Agreement as “merely a mechanism for

safely sharing information,” and noted that the Agreement “does not define

the scope of the common interest” between Holt and Reliable. She further

described the Agreement as containing only generic, boilerplate terms. In

response to Wausau’s argument that this case is unique because there are

adverse interests among the parties to the Agreement that may lead to

future litigation between them, Judge Stafford concluded that “adverse

interests among parties to a common interest agreement are not unique . . .

and the alleged uniqueness of this case does not distinguish this case from

others finding that boilerplate joint defense agreements are not relevant or

discoverable.” (Order, p. 2, citing JP Morgan Chase Bank, N.A. v. Winget,

No. 08-13845, 2010 WL 11545362, at *3 (E.D. Mich. Dec. 10, 2010).

       Wausau argues that the scope of discovery is traditionally quite

broad, Lewis v. ACB Bus. Servs., 135 F.3d 389, 402 (6th Cir. 1998), and

therefore the Agreement’s provisions are relevant to the claims and

defenses in this case. Wausau again points out that Reliable and Holt are

adversaries in that Holt has an outstanding judgment against Reliable.

While the parties believe they have a common interest in pursuing

Reliable’s claim for bad faith against Wausau, the scope and nature of such


                                     -3-
common interest is not obvious to Wausau. Wausau wants to discover the

entire Agreement which may be useful to impeach witnesses at trial,

including fact witnesses such as Holt’s and Reliable’s attorneys. Wausau

believes that understanding the common interest between the two parties

and the terms of their agreement to maintain confidentiality is relevant to

impeach the credibility or explain the motivation behind the testimony of

such fact witnesses.

      Magistrate Judge Stafford considered each of the arguments made

by Wausau and concluded that under applicable law, the terms of the

Agreement are not relevant and therefore not discoverable. The

Magistrate Judge’s decision is not contrary to law. While Wausau is

correct that the scope of discovery is generally quite broad, when it comes

to joint defense agreements, courts are clear that boilerplate agreements

are neither relevant nor discoverable as they do not pertain to the claims or

defenses at issue in the cases. Wausau’s objections are therefore

overruled.

      Wausau contends that even if the terms of the Agreement are not

discoverable, the fact that Holt and Reliable entered into the Agreement is

relevant. “The parties to a joint defense agreement . . . are relevant

because the existence of the agreement may demonstrate bias.” Biovail


                                     -4-
Laboratories International SRL v. Watson Pharmaceuticals, Inc., No. 10-

20526, 2010 WL 344187, *1 (S.D. Fla. August 10, 2010) (emphasis in

original). In Biovail, the Florida District Court held that the joint defense

agreement at issue was not relevant because it contained only boilerplate

terms, but that the parties to the agreement and the date of the agreement

were relevant. Id. at *2. Wausau seeks clarification from this court as to

whether it can refer to the existence of the Agreement and the parties

thereto. This is an issue that is more appropriately addressed in the

context of a motion in limine. Now, therefore,

      IT IS HEREBY ORDERED that Wausau’s Objections to Magistrate

Judge’s September 6, 2018 Opinion and Order Denying Plaintiff’s Motion to

Compel Production of the Joint Defense Agreement are DENIED.

      IT IS SO ORDERED.

Dated: October 18, 2018

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE



                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                     October 18, 2018, by electronic and/or ordinary mail.

                                     s/Marcia Beauchemin
                                         Deputy Clerk



                                            -5-
